Grey, V. C.
In the admitted present condition of this controversy each party has by deed parted with all interest in the subject-matter ■of the suit. Their grantee is a stranger who cannot be bound by any decree made therein. By the statute the decree “shall fix and settle the rights of the parties in the said lands,” &c. Gen. Stat. p. 3487 § 6. But the undisputed proof is that neither party has any rights in any of the said lands to be bound by any •decree.
The suggestion for further proceedings on this bill to quiet a title, which, so far as the parties to the suit are concerned, is .already quieted by their own acts, is an invitation to the ijourt to hear argument upon a purely hypothetical question and to make a decree which will be wholly inoperative. That is not the purpose for which courts hear causes. The parties have themselves, in a binding way, settled the whole controversy.
To question of costs even remains to be decided. It is well •established that where the parties settle their differences out of court without reference to the costs, each party shall pay his •own costs. Bruce v. Gale, 2 Beas. 211, and cases there cited.
The bill of complaint and proceedings thereon should be dismissed, without costs allowed to either party against the other.